DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 depends on canceled claim 4.  For examining purpose, examiner interpret that claim 5 depends on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being Goenka (US 20140113536) in view of Shimizu (US 20020122930).
Regarding claim 1, Goenka teaches a vehicle headliner “equipped with an air vent system” (This is intended use), the vehicle headliner comprising: 
a vent base member (62, fig 2-3) having a surface (upper surface), which faces a roof panel (car roof of fig 1) and on which a roof duct (24+60, fig 2) is mounted, the vent base member having multiple vent holes (openings 66, fig 2.  Also [0019] lines 9-10, “first plate 60 includes an array of spaced apart flow paths 66”) so that a fluid is sprayed toward a vehicle interior; and

Goenka fails to teach the breathable surface layer further comprises: 
a polyurethane foam;
a breathable raw material mounted on one surface of two surfaces of the polyurethane foam, the one surface facing the vehicle interior; and
a hot melt film mounted on a surface of the two surfaces of the polyurethane foam that is opposite to the one surface, the hot melt film having ventilation holes and being attached to the vent base member by thermal bonding.
Shimizu teaches a layer (10, fig 1A) comprising
a polyurethane foam (Fig 1A and [0028] “a PUF (polyurethane foam) 2”);
a breathable raw material (1, fig 1A.  Also [0029], “top cover 1 is made of tricot or other fabric material”) mounted on one surface (upper surface) of two surfaces of the polyurethane foam, the one surface facing the vehicle interior; and
a hot melt film (“hot melt web 3”, fig 1A and [0028]) mounted on a surface of the two surfaces of the polyurethane foam that is opposite to the one surface, the hot melt film having ventilation holes and being attached to a base member (20, fig 1B) by thermal bonding ([0032] “the hot melt web 3 melts by the heat of the heated multi-layered base member 20 to bond the top cover member 10 and the multi-layered base member 20”).
It would have been obvious at the time of filing to modify Goenka as taught by Shimizu by using the Shimizu’s material in the headliner components in order to produce a product according to customer needs.  Also it would have been obvious to try Shimizu’s material in "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.)
Goenka in view of Shimizu fails to teach breathability of the breathable surface layer is 191 to 227 cc/cm2/sec.  However, it would have been an obvious matter of design choice to modify the apparatus of Goenka in view of Shimizu to have vent apertures to provide claimed breathability since the present application does not show that the particular breathability solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.
Goenka in view of Shimizu fails to teach a diameter of the multiple vent holes is 3 to 7 mm, a distance between neighboring vent holes is 3 to 7 mm, and the multiple vent holes are arranged in a quadrangular area, one side of which has a length of 200 to 260 mm.  However, it would have been an obvious matter of design choice to modify the apparatus of Goenka in view of Shimizu to have claimed size and spacing for the vent apertures since the present application does not show that the particular breathability solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.
Regarding claim 3, Goenka in view of Shimizu teaches all the limitations of claim 1.
Goenka in view of Shimizu fails to teach the multiple vent holes are processed by a laser or punching.  However the limitation of “processed by a laser or punching” is a process limitation for forming the product.  It’s noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the patented Goenka.  See MPEP § 2113.
Regarding claim 5, Goenka in view of Shimizu teaches all the limitations of claim 1, and the hot melt film is made of polyethylene terephthalate (PET) (See Shimizu [0031], “The hot melt web 3…includes PET”).
Regarding claim 6, Goenka in view of Shimizu teaches all the limitations of claim 5 and the breathable raw material and the hot melt film are attached to the breathable surface layer.
Goenka in view of Shimizu fails to teach attachment is done by flame lamination process.  However the limitation of “flame lamination process” is a process limitation for forming the product.  It’s noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the patented Goenka in view of Shimizu.  See MPEP § 2113.
Regarding claim 9, Goenka in view of Shimizu teaches all the limitations of claim 5.
Goenka in view of Shimizu fails to teach the vent base member, the hot melt film, and the breathable surfaced layer are formed by hot press forming at a mold temperature of 110 to 150° C.  However the limitation of “formed by hot press forming at a mold temperature of 110 to 150° In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985) (See MPEP § 2113). In this case, the cited limitations failed to distinguish the claimed structure from the patented Goenka in view of Shimizu. 

Claim 2 is rejected under 35 U.S.C. 103 as being Goenka (US 20140113536) in view of Shimizu (US 20020122930), further in view of Kwon (US 20180022070) as evidenced by Tackett (US 20150040503).
Regarding claim 2, Goenka in view of Shimizu teaches all the limitations of claim 1.
Goenka in view of Shimizu fails to teach the vent base member comprises a polyurethane foam;
fiberglass mats, which are attached to both surfaces of the polyurethane foam by glue, respectively; and
non-woven fabrics, which are attached, through hot melt films, to surfaces of the fiberglass mats, respectively, which are opposite to the surfaces attached to the polyurethane foam.
Kwon teaches a base member (1’, fig 3) comprising a polyurethane foam (polyurethane foam sheet 2, fig 3 and [0011]);
glass mat 4, fig 3 and [0011].  Also as evidenced by Tackett [0023], “fiberglass mats, which may also be referred to as glass mats”.  Therefore the glass mat of Kwon can be fiberglass mats.), which are attached to both surfaces of the polyurethane foam by glue (adhesive 3, fig 3 and [0011]), respectively; and
non-woven fabrics (nonwoven fabric 6, fig 3 and [0011]), which are attached, through hot melt films (hot melt film 5, fig 3 and [0011]), to surfaces of the fiberglass mats, respectively, which are opposite to the surfaces attached to the polyurethane foam (as seen in fig 3).
It would have been obvious at the time of filing to modify Goenka in view of Shimizu as taught by Kwon by using the Kwon’s material in the headliner components in order to produce a product according to customer needs.  Also it would have been obvious to try Kwon’s material in the device of Goenka in view of Shimizu since it’s been known that applying a known, identified, and predictable solutions only requires routine skill in the art (See MPEP 2143 and KSR (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.)

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.  
Regarding applicant’s argument for the design choice rejections in original claims 7-8, examiner respectfully disagree.  Applicant’s argument was based on the statement from the original specification that particular design of the vent holes would “it is possible to make an interior environment in which the occupant feels pleasant”.  Examiner respectfully disagree because the level of feeling pleasant or comfortable is objective and each person would feel different with respect to a certain airflow rate.  Also as applicant states in the original specification [0031] that large pressure would be required for larger area.  It is also well known that higher pressure would product higher flow velocity for a fixed opening size.  Therefore the design choice rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                            

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762